On Petitions to Rehear
The appellees, Shelby County Board of Education, Shelby County, Tennessee, and Riley C. darner, County Trustee, have filed very courteous and dignified petitions to rehear in these causes, and we have endeavored to give earnest and careful consideration to the matters contained therein.
After reviewing the record and the authorities cited by the petitioners, we think that our original opinion correctly determines the issues presented in these causes, and that the petitions to rehear contain no new argument or authority not heretofore considered by the Court, and no material fact has been pointed out as having been overlooked. "We believe that the answers to all of the material points raised by the petitions are to be found in the opinion previously filed herein, and for that reason it is deemed unnecessary to discuss in detail the points relied upon in the petitions now before us, and we respectfully refer to said opinion for any response to said matters.
It is observed, however, that some questions are raised in the petitions respecting the construction of certain language used by the Court in said opinion, which we will notice briefly.
The petition of Shelby County Board of Education contains the following statements, concurred in by the other petitioners:
‘ ‘ The Court has declared in its opinion, page 20, that ‘It is not within the province of the Legislature to direct the Courts of the State how its enactments shall be con*371strued.’ We respectfully submit that this premise represents a complete departure from existing law. Tlie legislative intent controls tlie construction of statutes.”
The language quoted from our opinion herein was in no sense intended, nor do we think could be fairly construed, to state a premise representing a complete departure from existing law on the subject. It was simply a rean-nouncement of a general principle of the law that has been followed by our Courts for many years respecting the distribution of limited powers between the executive, the legislative, and the judicial branches of our government. There is no argument about the legislative intent governing the construction of statutes, as this is a well settled principle of law. The point is that, ultimately, it is the duty of the Courts to construe legislative enactments, when any questions relative thereto are properly presented, and to ascertain the intent of the legislature, the meaning of such enactments, and determine whether or not the enactments come within the limits of the Constitution. There can be no arbitrary control of this power vested in the Courts of our State.
In the case of Erwin v. State, 116 Tenn. 71, 96, 93 S.W. 73, 80, the Supreme Court said, in considering certain enactments of the Legislature:
“This legislation could only be effective from the date of its passage. The attempt therein, in substance, to construe the former acts and establish their relations during the former years, was wholly futile, since this was the assumption of a power belonging not to legislative department of the government but only to the judicial. ’ ’
*372In an early case, Governor v. Porter, 24 Tenn. 165, the Court held as follows:
“With regard to this section of the Act, with the highest respect for the legislature as a coordinate branch of the government, we are constrained to say that we regard it as clearly an unconstitutional enactment, and whenever that is the case, it becomes the solemn duty of the judiciary to so declare it, as the Constitution is the paramount law. The argument upon this point may be stated in a few words. Under the Constitution the powers of the government are divided into three distinct departments — the legislative, executive, and judicial. And each department is prohibited from exercising any of the powers properly belonging to either of the others. See Art. 2, secs. 1, 2, N. & C. 50. It is upon this division of power that the security of the citizen, as well as the limitations upon power contained in the Constitution, mainly depend for their preservation. To the legislature belongs the power of enacting such Irnos, within the limits of the Constitution, as the policy of society and its varying interests may seem to require. But, after their enactment, it is then the province of the judiciary to ascertain their meaning, and determine upon their construction. Any other doctrine would destroy the checks contained in the Constitution against the abuse of power, and tend to a concentration of all power in a single department of the government. It is unnecessary to dwell upon this point farther than merely to say the legislature of 1835 enacted a law in reference to the collection of the revenue. That of 1839-40, without repealing that law or enacting a different one so far as the first section of the act is concerned, which we are now considering, which it *373was perfectly competent for them to do, undertake to say what is the meaning of the former law, and to decide npon its construction. This we think was beyond their power.” (Emphasis supplied.)
Among many other pronouncements of our Supreme Court on this general subject we find and quote the following :
“It is for the legislature to pass the law, and for the court to expound it.” Fisher’s Negroes v. Dabbs, 14 Tenn. 119, 136.
“It is the business of the legislature to declare what shall be law; it is the province of the court, and not the legislature, to say what is the law.” Watson v. Hoge, 15 Tenn. 344, 353.
‘ ‘ The legislature has not the constitutional power to construe a statute, or to give a mandate to the Courts as to how they shall construe them *■ * *” Arrington, Trustee v. Cotton, 60 Tenn. 316, 319.
Other decisions of interest may be found in the following cases: Lonas v. State, 50 Tenn. 287, 302; Pope v. Phifer, 50 Tenn. 682 704; Biggs v. Beeler, 180 Tenn. 198, 219, 173 S.W.2d 144, 946, 153 A.L.R. 510; Hoover Motor Exp. Co. et al. v. Railroad & Public Utilities Commission et al, 195 Tenn. 593, 603, 261 S.W.2d 233.
The petitioners further raise some question in their petitions with reference to the construction of the following language used by the Court on page 17 of the opinion:
“Nothing appears on the face of any of the Private Acts here in question to show any reasonable basis for any discrimination in favor of Shelby County, nor does the record reveal any such fact. ’ ’
*374It is the contention of the petitioners that by the nse of this language the Court has disregarded the wide range of discretion available to the Legislature to making classifications, and “has placed the burden upon the Legislature of justifying its classification and apparently of justifying the same on the face of the Act.” This contention is wholly unsupported and is foreign to any intention or thought on the part of the Court. The language so used was never intended to establish any new rules, or effect any change in any of the well known rules, applicable to classifications in legislation, and any assumption to the contrary is without merit.
It will be noted that the language in question appears in the opinion only a few lines preceding the statement of the Court in distinguishing the case of Baker v. Milam, 191 Tenn. 54, 231 S.W.2d 381, strongly relied upon by the appellees-petitioners, from the causes here under consideration, and read in connection with certain statements in the Baker case, and with the following statement quoted from our opinion, shows the primary reason for its incorporation in the opinion:
“The case of Baker v. Milam, 191 Tenn. 54, 231 S.W. 2d 381, is neither controlling nor persuasive in this case, as the Private Act involved therein was upheld on the ground of ‘urgent necessity’, and the Act disclosed on its face a reasonable basis for the discrimination. Such is not the case here.”
We attribute little, if any, significance or materiality to the aforesaid statement appearing on page 17 of our opinion, in so far as the issues in these causes are concerned.
The petitions to rehear are accordingly overruled.
*375Order Granting Leave to File Petition.
Swepstoít, Justice.
This canse came on to be heard upon the application of Shelby County, Tennessee and Riley C. Garner, Trustee, defendants in the above-styled causes, for leave to file their petition to clarify, modify or amend the decree heretofore entered in this cause on the 29th day of June, 1960, and for good cause shown and upon consideration of same, it appearing that such leave should be granted;
It Is Therefore Ordered, Adjudged and Decreed that leave is granted to the said defendants, Shelby County and Riley C. Garner, Trustee, to file their petition to clarify, modify or amend the decree of June 6th, 1960, and said defendants are given up to and including the 30 day of September, 1960, to file same with the Clerk of this Court.
On Petition to Amend, etc., Decree.
S. A. Marable, Special Justice.
These causes have heretofore been heard and determined upon demurrers to the original bills, and a decree was duly entered on June 6, 1960, in accordance with the Court’s opinion herein disposing of all questions raised by the demurrers.
After petitions to rehear had been overruled by the Court, the defendants, Shelby County, Tennessee, and Riley Garner, County Trustee, filed a petition in these causes on September 21, 1960, praying “that this Court clarify, modify or amend its decree heretofore entered on the 6th day of June, 1960, so that same shall be applicable to the 1961 taxes levied and collected, and for each *376and every year thereafter, as provided by law”; that is, the petitioners seek to have the effective date of the decree extended so as to begin with the 1961 assessment and collection of taxes in Shelby County.
The complainants, Board of Education of the Memphis City Schools and the City of Memphis, filed a response to said petition opposing the relief sought by the petition, and on October 5, 1960, the petitioners filed a replication to said response.
After giving careful consideration to all of the matters contained in said petition, response and replication, including the arguments of the able counsel for all parties included therein, and in view of the entire record in these causes, it is our opinion that the petition should be dismissed, and it will be so ordered.